Title: The Inhabitants of Albemarle County, Virginia, to Thomas Jefferson, [ca. 11 March 1809]
From: Inhabitants of Albemarle County,Meriwether, William D.,Minor, Dabney
To: Jefferson, Thomas


          Sir,   ca. 11 Mar. 1809 
          The Inhabitants of Albemarle, your fellow citizens & your friends, beg leave to congratulate you on your return to themselves & to your native county. They invite you to the enjoyment of that domestic happiness from which your public services have so long abstracted you, & for which you have so just a claim on their warmest wishes, & best exertions to establish.
          In the bosom of your family, surrounded by your neighbours, & followed by the affections of a grateful Country they hope to see realized those sweets of retirement for which you have often sighed, and to which they are now anxious personally to contribute. While gratulations of love and applause from every part of the Union testify the feelings of the nation towards you, We your Countymen strongly participating in the public sentiment, find we have no thing to add on the score of public gratitude: We hear with pleasure & delight the plaudits of a free & grateful people, attending their cheif Magistrate as he voluntarily descends from the highest offices of state to the tranquil walks of private life, and we dare not express our feelings when we reflect that this voluntary relinquishment of honours & power, restores to us our nieghbour & our Friend, about to contribute that part to our Social Happiness which he has already atchieved for the public good.—The Mariner who has weathered the tempest & the Storm, feels a delicious pleasure in contrasting present safty with former Peril; So the cares, the labours, the perplexities, the Pomp, the turmoil & the bustle of office will doubly endear to you the calm enjoyments of domestic life.As Individuals among whom you were raised & to whom you have at all times been dear, We again Welcome your return to your native county, to the bosom of Your Friends, & to the affections & feelings of those neighbours who have long known, & have long revered you in Private life. We assure you Sir, We are not insensible of the many sacrifices you have already made in the various stations to which your country has assigned you, We have witnessed your disinterestedness, and while we feel the benefits of your past services, it would be more than ingratitude in us did we not contribute our best efforts to make your latter days as tranquil & as Happy, as your former have been bright & glorious. 
          
            
              Signed on behalf of the Meeting
            
            
               Wm D. Meriwether Chan 
            
          
          Attest P. Minor. Secy
        